Order affirmed, without costs of this appeal to either party. Memorandum: The evidence presents a fair question of fact. The principal defense is an alibi. In such case, everything depends on the credibility of the witnesses, and, in this case, also on the accuracy of memory of events occurring many months previously, and, at the time, rather immaterial to the witnesses. Considering the proof of inclination and opportunity, which is not disputed, as well as on the other testimony in the record, we conclude that the order was not contrary to the weight of the evidence. All concur. (The order directs defendant to contribute to the support of an infant, in a filiation proceeding.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.